Citation Nr: 0031854	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal on appeal from a June 1999 rating decision 
of the Montgomery, Alabama, Regional Office (RO) which denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran has been represented throughout this appeal by 
Alabama Department of Veterans Affairs.  

The veteran may have submitted an informal claim of 
entitlement to service connection for head wound residuals.  
It appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the Department of 
Veterans Affairs (VA) fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Acting Veterans Law Judge cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2000).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


REMAND

In an August 27, 1999 letter, the RO informed the veteran 
that his appeal was being certified for appellate review and 
his claims file was being transferred to the Board.  In 
October 1999, the veteran submitted additional relevant 
evidence in support of his claim.  The additional 
documentation was received by the Board on November 3, 2000.  
Additional pertinent evidence submitted within ninety days 
following certification and transfer of an appeal to the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case unless the benefit 
sought on appeal may be allowed without such referral or the 
veteran expressly waives his procedural right to such a 
referral either in writing or in the record of the hearing on 
appeal.  38 C.F.R. § 20.1304 (2000).  The veteran has not 
waived his right to RO consideration of the new evidence.  
Therefore, the veteran's claim must be remanded to the RO for 
review of the additional evidence.  

The veteran asserts on appeal that he participated in combat 
in the Republic of Vietnam; was wounded and received both the 
Combat Infantryman Badge and the Purple Heart; and was 
diagnosed with PTSD secondary to his Vietnam War-related 
experiences.  Initially, the Board observes that the statutes 
governing the adjudication of claims for VA benefits have 
recently been amended.  The amended statutes direct that, 
upon receipt of a complete or substantially complete 
application, the VA shall notify the veteran and his 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107).  The veteran's claim for service connection has 
not been considered under the amended statutes.  Therefore, 
the claim must be returned to the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Additionally, the report of an April 1999 VA examination for 
compensation purposes conveys that the veteran received 
ongoing psychiatric treatment at the Tuscaloosa, Alabama, VA 
Medical Center and Social Security Administration (SSA) 
benefits based upon his psychiatric disability.  Clinical 
documentation of the cited treatment has not been 
incorporated into the record.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Documentation of the veteran's SSA award is not of record.  
The Court has clarified that the VA's duty to assist the 
veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  
Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the SSA and 
request that it provide documentation of 
veteran's award of SSA benefits and 
copies of all records developed in 
association with the award.  

2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after April 
1998, including that provided at the 
Tuscaloosa, Alabama, VA Medical Center, 
be forwarded for incorporation into the 
record.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for PTSD.  

5.  If the veteran's claim remains 
denied, the RO should then issue a 
supplemental statement of the case to the 
veteran and his accredited representative 
which addresses all evidence submitted 
into the record since the statement of 
the case.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 6 -


